Case 2:18-cr-00422-SMB Document 1223-9 Filed 08/19/21 Page 1 of 4




          Exhibit I
                Case 2:18-cr-00422-SMB Document 1223-9 Filed 08/19/21 Page 2 of 4


                Payments from Cereus Properties (Arizona Bank & Trust) to James Larkin and Family
                                           1/11/2016 - 1/11/2017

    Date      Amount                                        Beneficiary                        Account Number
 1/11/2016 $ 1,306,885.00     James Larkin                                                          x4693
 1/26/2016      723,813.00    James Larkin                                                          x4693
  2/3/2016    1,507,944.00    James Larkin                                                          x4693
  3/1/2016    1,507,944.00    James Larkin                                                          x4693
  4/1/2016    1,568,262.00    James Larkin                                                          x4693
 4/19/2016      804,237.00    James Larkin                                                          x4693
  5/2/2016    1,326,991.00    James Larkin                                                          x4693
 5/19/2016      764,025.00    James Larkin                                                          x4693
  6/1/2016    1,286,779.00    James Larkin                                                          x4693
  7/1/2016    1,507,944.00    James Larkin                                                          x4693
  8/2/2016    1,447,627.00    James Larkin                                                          x4693
  8/9/2016    1,568,262.00    James Larkin                                                          x4693
 8/26/2016    1,809,533.00    James Larkin                                                          x4693
  9/1/2016    2,010,593.00    James Larkin                                                          x4693
 9/23/2016    1,507,944.00    James Larkin                                                          x4693
 10/6/2016    1,206,356.00    James Larkin                                                          x4693
10/31/2016    1,146,038.00    James Larkin                                                          x4693
 11/4/2016      804,237.00    James Larkin                                                          x4693
 12/6/2016    1,146,038.00    James Larkin                                                          x4693
  Subtotal $ 24,951,452.00

  2/3/2016 $      56,038.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  3/1/2016        23,880.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  4/1/2016        24,835.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 4/19/2016        12,736.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 4/27/2016        12,736.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  5/2/2016        21,014.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 5/19/2016        12,099.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  6/1/2016        20,378.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  7/1/2016        23,880.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  8/2/2016        22,925.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  8/9/2016        24,835.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 8/26/2016        28,656.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  9/1/2016        31,840.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 9/23/2016        23,880.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 10/6/2016        19,104.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
10/31/2016        18,149.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 11/4/2016        12,736.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 12/6/2016        18,149.00   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  1/4/2017        33,591.34   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
 1/11/2017        33,591.34   John C. Larkin Charles Schwab account (Chiapas Living Trust)          x8628
  Subtotal $     475,052.68

 2/3/2016   $     56,038.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039
 3/1/2016         23,880.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039
 4/1/2016         24,835.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039
4/19/2016         12,736.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039
4/27/2016         12,736.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039
 5/2/2016         21,014.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039
5/19/2016         12,099.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)          x6039



                                                                                     USAO-BP-0025845
                Case 2:18-cr-00422-SMB Document 1223-9 Filed 08/19/21 Page 3 of 4


  6/1/2016        20,378.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
  7/1/2016        23,880.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
  8/2/2016        22,925.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
  8/9/2016        24,835.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
 8/26/2016        28,656.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
  9/1/2016        31,840.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
 9/23/2016        23,880.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
 10/6/2016        19,104.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
10/31/2016        18,149.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
 11/4/2016        12,736.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
 12/6/2016        18,149.00   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
  1/4/2017        33,591.34   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
 1/11/2017        33,591.34   Kathleen Larkin Charles Schwab account (Oaxaca Living Trust)       x6039
  Subtotal $     475,052.68

  2/3/2016 $      56,038.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  3/1/2016        23,880.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  4/1/2016        24,835.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 4/19/2016        12,736.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 4/27/2016        12,736.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  5/2/2016        21,014.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 5/19/2016        12,099.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  6/1/2016        20,378.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  7/1/2016        23,880.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  8/2/2016        22,925.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  8/9/2016        24,835.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 8/26/2016        28,656.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  9/1/2016        31,840.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 9/23/2016        23,880.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 10/6/2016        19,104.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
10/31/2016        18,149.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 11/4/2016        12,736.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 12/6/2016        18,149.00   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  1/4/2017        33,591.34   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
 1/11/2017        33,591.34   Quinn M. Larkin Charles Schwab account (Cuernavaca Living Trust)   x7249
  Subtotal $     475,052.68

1/11/2016   $     38,374.00   Ramon Larkin                                                       x9593
1/26/2016         21,253.00   Ramon Larkin                                                       x9593
1/28/2016         13,420.68   Ramon Larkin                                                       x9593
 2/3/2016         44,278.00   Ramon Larkin                                                       x9593
 3/1/2016         44,278.00   Ramon Larkin                                                       x9593
 4/1/2016         19,620.00   Ramon Larkin                                                       x9593
4/19/2016         23,615.00   Ramon Larkin                                                       x9593
 5/2/2016         38,964.00   Ramon Larkin                                                       x9593
5/19/2016         22,434.00   Ramon Larkin                                                       x9593
 6/1/2016         37,784.00   Ramon Larkin                                                       x9593
 7/1/2016         44,278.00   Ramon Larkin                                                       x9593
 8/2/2016         42,507.00   Ramon Larkin                                                       x9593
 8/9/2016         48,736.00   Ramon Larkin                                                       x9593
8/26/2016         53,133.00   Ramon Larkin                                                       x9593
 9/1/2016         59,037.00   Ramon Larkin                                                       x9593
9/23/2016         44,278.00   Ramon Larkin                                                       x9593
10/6/2016         40,796.00   Ramon Larkin                                                       x9593



                                                                                    USAO-BP-0025846
               Case 2:18-cr-00422-SMB Document 1223-9 Filed 08/19/21 Page 4 of 4




10/31/2016        33,651.00    Ramon Larkin                                                     x9593
 11/4/2016        23,615.00    Ramon Larkin                                                     x9593
 12/6/2016        33,651.00    Ramon Larkin                                                     x9593
  1/4/2017        62,283.86    Ramon Larkin                                                     x9593
  Subtotal $     789,986.54

  2/3/2016 $      56,038.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  3/1/2016        23,880.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  4/1/2016        24,835.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 4/19/2016        12,736.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  5/2/2016        21,014.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 5/19/2016        12,099.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  6/1/2016        20,378.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  7/1/2016        23,880.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  8/2/2016        22,925.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  8/9/2016        24,835.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 8/26/2016        28,656.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  9/1/2016        31,840.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 9/23/2016        23,880.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 10/6/2016        19,104.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
10/31/2016        18,149.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 11/4/2016        12,736.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 12/6/2016        18,149.00    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  1/4/2017        33,591.34    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
 1/11/2017        33,591.34    Rose L. Larkin Charles Schwab account (Puebla Living Trust)      x9083
  Subtotal $     462,316.68

 1/11/2016 $      38,374.00    Troy Larkin                                                      x0021
 1/26/2016        21,253.00    Troy Larkin                                                      x0021
 1/28/2016        13,420.68    Troy Larkin                                                      x0021
  2/3/2016        44,278.00    Troy Larkin                                                      x0021
  3/1/2016        44,278.00    Troy Larkin                                                      x0021
  4/1/2016        19,620.00    Troy Larkin                                                      x0021
 4/19/2016        23,615.00    Troy Larkin                                                      x0021
  5/2/2016        38,964.00    Troy Larkin                                                      x0021
 5/19/2016        22,434.00    Troy Larkin                                                      x0021
  6/1/2016        37,784.00    Troy Larkin                                                      x0021
  7/1/2016        44,278.00    Troy Larkin                                                      x0021
  8/2/2016        42,507.00    Troy Larkin                                                      x0021
  8/9/2016        48,736.00    Troy Larkin                                                      x0021
 8/26/2016        53,133.00    Troy Larkin                                                      x0021
  9/1/2016        59,037.00    Troy Larkin                                                      x0021
 9/23/2016        44,278.00    Troy Larkin                                                      x0021
 10/6/2016        40,796.00    Troy Larkin                                                      x0021
10/31/2016        33,651.00    Troy Larkin                                                      x0021
 11/4/2016        23,615.00    Troy Larkin                                                      x0021
 12/6/2016        33,651.00    Troy Larkin                                                      x0021
  1/4/2017        62,283.86    Troy Larkin                                                      x0021
  Subtotal $     789,986.54

  Total        28,418,899.80




                                                                                      USAO-BP-0025847
